 1   Samuele Riva, Esq. (appearance pro hac vice)
     CAMPANELLI & ASSOCIATES, P.C.
 2   1757 Merrick Avenue, Suite 204
     Merrick, NY 11566
 3   Telephone: (516) 746-1600
     Facsimile: (516) 746-2611
 4
     Sunita Bali, Esq.
 5   PERKINS COIE LLP
     505 Howard Street, Suite 1000
 6   San Francisco, CA 94105-3204
     Telephone: (415) 344-7000
 7   Facsimile: (415) 344-7050

 8   Kristin Iversen, Esq.
     MURPHY PEARSON BRADLEY & FEENEY
 9   580 California Street, Suite 1100
     San Francisco, CA 94104
10   Phone: (415) 788-1900
     Facsimile: (415) 393-8087
11
     Kurt A. Franklin, Esq.
12   HANSON BRIDGETT LLP
     425 Market Street, 26th Floor
13   San Francisco, CA 94105
     Telephone: (415) 777-3200
14   Facsimile: (415) 541-9366

15                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
16                                    OAKLAND DIVISION

17   RICHARD WOLF,                                     Case No. 4:21-cv-00967-PJH

18                          Plaintiff,                 AMENDED STIPULATION AND ORDER
                                                       TO EXTEND BRIEFING DEADLINES
19            v.                                       RELATED TO DEFENDANTS’ MOTIONS
                                                       TO DISMISS THE FIRST AMENDED
20   CITY OF MILLBRAE, et al.,                         COMPLAINT AND TO CONTINUE
                                                       HEARING AS MODIFIED BY THE
21                           Defendants.               COURT [Civ. L.R. 6-1]

22
                                                       Current Response Date: May 20, 2021
23                                                     New Response Date: June 10, 2021

24                                                     Current Reply Date: May 27, 2021
                                                       New Reply Date: June 24, 2021
25
                                                       Current Hearing Date: July 1, 2021
26                                                     New Hearing Date: July 22, 2021

27

28
     STIPULATION TO EXTEND PLAINTIFF’S TIME TO RESPOND TO DEFENDANTS’        CASE NO.: 4:21-CV-00967-PJH
     MOTIONS TO DISMISS AND DEFENDANTS’ TIME TO FILE REPLIES, AND
     STIPULATION TO CONTINUE RULE 12(B)(6) HEARING [CIV. L.R. 6-1]
                                                 -1-
     152535573.1
 1            Pursuant to Civil L. R. 6-1, Plaintiff Richard Wolf and Defendants City of Millbrae,

 2   T-Mobile USA, Inc., Millbrae Heights Community Association and the Individual Defendants, by

 3   and through their attorneys of record, and subject to the approval of the Court, hereby agree and

 4   stipulate as follows:

 5            1.     WHEREAS, Plaintiff filed his First Amended Complaint on March 2, 2021;

 6            2.     WHEREAS, Plaintiff consented to extend Defendants’ time to respond until May

 7   6, 2021;

 8            3.     WHEREAS, Defendants filed three separate Motions to Dismiss pursuant to Rule

 9   12(b)(6) on May 6, 2021 and calendared their motions to be heard on July 1, 2021 at 1:30 p.m.

10   before the Honorable Phyllis J. Hamilton (see ECF No. 71–73);

11            4.     WHEREAS, Plaintiff’s opposition is due by no later than May 20, 2021;

12            5.     WHEREAS, the parties have agreed to extend Plaintiff’s time to file his opposition

13   to Defendants’ Motions to Dismiss pursuant to Rule 12(b)(6) by twenty-one days, to June 10,

14   2021;

15            6.     WHEREAS, the parties have agreed to extend Defendants’ time to file their replies

16   in support of their Motions to Dismiss by seven days to June 24, 2021;

17            7.     WHEREAS, the parties respectfully request that the Court move the hearing

18   currently scheduled for July 1, 2021 at 1:30 p.m. before the Honorable Phyllis J. Hamilton to July

19   22, 2021 at 1:30 p.m., or such date and time thereafter that is convenient for the Court to

20   accommodate the extension of the briefing schedule.

21            NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties that

22   Richard Wolf’s deadline to file an opposition to Defendants’ Motions to Dismiss pursuant to Rule

23   12(b)(6) is extended twenty-one days, to June 10, 2021; that Defendants’ deadline to reply is

24   extended seven days to June 24, 2021; and that the hearing is continued from July 1 to July 22,

25   2021 July 29, 2021.

26
27

28
     STIPULATION TO EXTEND PLAINTIFF’S TIME TO RESPOND TO DEFENDANTS’         CASE NO.: 4:21-CV-00967-PJH
     MOTIONS TO DISMISS AND DEFENDANTS’ TIME TO FILE REPLIES, AND
     STIPULATION TO CONTINUE RULE 12(B)(6) HEARING [CIV. L.R. 6-1]
                                                  -2-
     152535573.1
                                                                          S DISTRICT
                                                                        TE           C
                                                                      TA




                                                                                         O
                                                                  S




                                                                                          U
                                                                ED




                                                                                           RT
 1            IT IS SO ORDERED.                                                       ED
                                                                                 ORDER




                                                            UNIT
                                                                             O
                                                                     IT IS S




                                                                                               R NIA
 2
                                                                                         ton
             May 19, 2021                                                  hyllis J.
                                                                                     Hamil




                                                             NO
     Dated: _________________                             _______________________________
                                                                   Judge P




                                                                                               FO
 3                                                        Honorable Phyllis J. Hamilton




                                                              RT




                                                                                           LI
                                                          UnitedERStates




                                                                H




                                                                                          A
 4                                                                  N
                                                                            District Court F
                                                                                             C Judge
                                                                         D IS T IC T O
                                                                               R
 5

 6

 7            IT IS SO STIPULATED.

 8
     Samuele Riva, Esq.                                    Kristin Iversen, Esq.
 9   CAMPANELLI & ASSOCIATES, P.C.                         MURPHY PEARSON BRADLEY & FEENEY
     Attorneys for Richard Wolf                            Attorneys for HOA and Individual Defendants
10   1757 Merrick Ave, Suite 204                           580 California Street, Suite 1100
     Merrick, NY 11566                                     San Francisco, CA 94104
11   Telephone: (516) 746-1600                             Telephone: (415) 788-1900
     Facsimile: (516) 746-2611                             Facsimile: (415) 393-8087
12   sr@campanellipc.com                                   kiversen@mpbf.com
13
     Sunita Bali, Esq.                                     Kurt A. Franklin, Esq.
14   PERKINS COIE LLP                                      HANSON BRIDGETT LLP
     Attorneys for T-Mobile USA, Inc.                      Attorneys for the City of Millbrae
15   505 Howard Street, Suite 1000                         425 Market Street, 26th Floor
     San Francisco, CA 94105-3204                          San Francisco, CA 94105
16   Telephone: (415) 344-7000                             Telephone: (415) 777-3200
     Facsimile: (415) 344-7050                             Facsimile: (415) 541-9366
17   SBali@perkinscoie.com                                 kfranklin@hansonbridgett.com
18
                                              ATTESTATION
19
     Pursuant to Civil L. R. 5-1(i), I attest that concurrence in the filing of this document has been
20
     obtained from the other signatories.
21                                                            By: /s/Samuele Riva
                                                                  Samuele Riva
22
23

24

25

26
27

28
     STIPULATION TO EXTEND PLAINTIFF’S TIME TO RESPOND TO DEFENDANTS’                CASE NO.: 4:21-CV-00967-PJH
     MOTIONS TO DISMISS AND DEFENDANTS’ TIME TO FILE REPLIES, AND
     STIPULATION TO CONTINUE RULE 12(B)(6) HEARING [CIV. L.R. 6-1]
                                                  -3-
     152535573.1
